Petition for writ of certiorari is granted and the writ shall issue forthwith.
Motion for stay of the primary election of October 4, 1977 for the office of School Committee in Central Falls is denied.
Giovanni Folearelli, for petitioner.
Stephen F. Achille, Paul G. Mac Lean, Acting City Solicitor, City of Central Falls, for respondents.
The name of the petitioner, James R. Martin, is ordered to be restored to the ballot for the primary election. In the event that the petitioner is successful in the primary, the certification of his election will be stayed until further order of this court.
The parties are directed to file briefs in this case on or before October 7, 1977, and to discuss solely the issue of whether General Laws 1956 (1969 Reenactment) §36-4-51 is unconstitutional.